Exhibit 10.4

 

EXCHANGE AGREEMENT

THIS EXCHANGE AGREEMENT (this “Agreement”) is made and entered as of August 14,
2006, by and among SoftBrands, Inc., a Delaware corporation (the “Company”),
ABRY Mezzanine Partners L.P., a Delaware limited partnership (“ABRY”) and
Capital Resource Partners IV, L.P., a Delaware limited partnership (“CRP” and
together with ABRY, the “Investors”).

WHEREAS, pursuant to that certain Series C Convertible Preferred Stock and
Warrant Purchase Agreement, dated as of August 17, 2005, by and among the
Company and the Investors (the “Series C Purchase Agreement”), the Investors are
the holders of (i) all of the outstanding shares of Series C Convertible
Preferred Stock, par value $0.01 per share (the “Series C Preferred Stock”), of
the Company and (ii) warrants to purchase an aggregate of 1,200,000 shares of
common stock of the Company (the “Series C Warrants”); and

WHEREAS, the rights, privileges and powers of the holders of Series C Preferred
Stock are governed by the Series C Convertible Preferred Stock Certificate of
Designations, dated as of August 17, 2005 (the “Series C Certificate of
Designations”);

WHEREAS, to facilitate the Company’s issuance and sale of its Series D
Convertible Preferred Stock, par value $0.01 per share and warrants to purchase
shares of common stock to ABRY and, to the extent it exercises the Purchase
Option (as defined in the Series D Purchase Agreement), CRP, pursuant to the
Series D Convertible Preferred Stock and Warrant Purchase Agreement, dated as of
the date hereof (the “Series D Purchase Agreement”), the parties hereto desire
to effect an exchange of the Series C Preferred Stock pursuant to which the
Investors shall contribute, transfer, assign and deliver to the Company, and the
Company shall accept and receive from the Investors, all right, title and
interest in and to the Series C Preferred Stock in exchange for the issuance by
the Company to each Investor of the same number of shares of Series C-1
Convertible Preferred Stock, par value $0.01 per share (the “Series C-1
Preferred Stock”), of the Company as set forth on Exhibit A hereto.

NOW, THEREFORE, the parties agree as follows:

Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Series C Purchase Agreement.


1.             EXCHANGE.


1.1          EXCHANGE.  AT THE CLOSING (AS DEFINED IN SECTION 1.2 BELOW), EACH
INVESTOR SHALL CONTRIBUTE, TRANSFER, ASSIGN AND DELIVER TO THE COMPANY, AND THE
COMPANY SHALL ACCEPT AND RECEIVE FROM EACH INVESTOR, ALL RIGHT, TITLE AND
INTEREST IN AND TO THE SERIES C PREFERRED STOCK INDICATED OPPOSITE SUCH
INVESTOR’S NAME UNDER THE CAPTION “SERIES C PREFERRED STOCK” ON EXHIBIT A HERETO
IN EXCHANGE (THE “EXCHANGE”) FOR THE ISSUANCE BY THE COMPANY TO EACH INVESTOR OF
THE NUMBER OF SHARES OF SERIES C-1 PREFERRED STOCK INDICATED OPPOSITE SUCH
INVESTOR’S NAME UNDER THE CAPTION “SERIES C-1 PREFERRED STOCK” ON EXHIBIT A
HERETO.  THE COMPANY AND THE INVESTORS HEREBY AGREE THAT THE SERIES C-1
PREFERRED STOCK SHALL HAVE ALL OF THE RIGHTS, DESIGNATIONS AND


--------------------------------------------------------------------------------





PREFERENCES GRANTED TO THE SERIES C PREFERRED STOCK PURSUANT TO THE SERIES C
PURCHASE AGREEMENT.


1.2          CLOSING DATE.  THE CLOSING OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT (THE “CLOSING”) SHALL OCCUR CONCURRENTLY WITH THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THE SERIES D PURCHASE AGREEMENT (THE “CLOSING
DATE”). AT THE CLOSING, THE TRANSACTIONS DESCRIBED IN SECTION 1.1 ABOVE WILL BE
CONSUMMATED.


2.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  THE COMPANY
HEREBY REPRESENTS AND WARRANTS TO THE INVESTORS THAT:


2.1          CORPORATE ORGANIZATION, POWER AND STANDING.   THE COMPANY WAS DULY
ORGANIZED, IS VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE
OF DELAWARE AND HAS FULL POWER AND AUTHORITY TO CONDUCT ITS BUSINESS AND OWN AND
OPERATE ITS PROPERTIES AS NOW CONDUCTED, OWNED AND OPERATED.


2.2          CAPITAL STOCK.  SCHEDULE 2.2 SETS FORTH AS OF THE DATE HEREOF, AND
UPON THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE SERIES D PURCHASE
AGREEMENT, (I) THE AUTHORIZED CAPITAL STOCK OF THE COMPANY; (II) THE NUMBER OF
SHARES OF CAPITAL STOCK ISSUED AND OUTSTANDING; (III) THE NUMBER OF SHARES OF
CAPITAL STOCK ISSUABLE PURSUANT TO OPTIONS OR OTHER RIGHTS OUTSTANDING UNDER THE
STOCK OPTION PLAN AND (IV) THE NUMBER OF SHARES OF CAPITAL STOCK ISSUABLE AND
RESERVED FOR ISSUANCE PURSUANT TO EQUITY SECURITIES (OTHER THAN THE SHARES OF
SERIES C-1 PREFERRED STOCK AND OPTIONS OR OTHER RIGHTS OUTSTANDING UNDER THE
STOCK OPTION PLAN) EXERCISABLE FOR, OR CONVERTIBLE INTO OR EXCHANGEABLE FOR ANY
SHARES OF CAPITAL STOCK OF THE COMPANY.


2.3          AUTHORITY FOR AGREEMENT; NO BREACH.  THE COMPANY HAS FULL POWER AND
AUTHORITY AND HAS TAKEN ALL REQUIRED CORPORATE AND OTHER ACTION NECESSARY TO
AUTHORIZE IT TO EXECUTE AND DELIVER THIS AGREEMENT  AND TO PERFORM THE TERMS
HEREOF AND TO ISSUE AND DELIVER THE SHARES OF SERIES C-1 PREFERRED STOCK AND THE
CONVERSION SHARES, AND NONE OF SUCH ACTIONS WILL (I) VIOLATE OR CONFLICT WITH
ANY PROVISION OF THE CERTIFICATE OF INCORPORATION OF THE COMPANY, THE BY-LAWS OF
THE COMPANY OR OF ANY APPLICABLE LAW, REGULATION, ORDER, JUDGMENT OR DECREE OR
RULE OF THE STOCK EXCHANGE WHERE THE COMMON STOCK IS LISTED, (II) RESULT IN THE
BREACH OF OR CONSTITUTE A DEFAULT (OR AN EVENT WHICH, WITH NOTICE OR LAPSE OF
TIME OR BOTH WOULD CONSTITUTE A DEFAULT) UNDER ANY AGREEMENT, INSTRUMENT OR
UNDERSTANDING TO WHICH ANY MEMBER OF THE COMPANY GROUP IS A PARTY OR BY WHICH IT
IS BOUND OR BY WHICH IT WILL BECOME BOUND AS A RESULT OF THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT OR (III) RESULT IN OR CONSTITUTE A “CHANGE OF
CONTROL” UNDER ANY AGREEMENT, INSTRUMENT OR UNDERSTANDING TO WHICH ANY MEMBER OF
THE COMPANY GROUP IS A PARTY OR BY WHICH IT IS BOUND OR BY WHICH IT WILL BECOME
BOUND AS A RESULT OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT.  THIS
AGREEMENT CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF THE COMPANY,
ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS, EXCEPT TO THE
EXTENT LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM
AND SIMILAR LAWS OF GENERAL APPLICATION RELATED TO THE ENFORCEMENT OF CREDITOR’S
RIGHTS GENERALLY AND EXCEPT AS RIGHTS TO INDEMNITY THEREUNDER MAY BE LIMITED BY
APPLICABLE FEDERAL SECURITIES LAWS.


2.4          ISSUANCE OF SHARES.  THE SHARES OF SERIES C-1 PREFERRED STOCK HAVE
BEEN DULY AUTHORIZED AND, WHEN ISSUED AND DELIVERED IN ACCORDANCE WITH THIS
AGREEMENT, WILL BE VALIDLY


--------------------------------------------------------------------------------





ISSUED, FULLY PAID AND NONASSESSABLE, AND WILL BE FREE OF ANY LIENS (OTHER THAN,
WITH RESPECT TO ANY INVESTOR, ANY RESTRICTIONS ON TRANSFER UNDER STATE AND/OR
FEDERAL SECURITIES LAWS OR LIENS CREATED BY SUCH INVESTOR OR UNDER THIS
AGREEMENT).  WHEN ISSUED, THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF
THE SERIES C-1 PREFERRED STOCK IN ACCORDANCE WITH THE TERMS OF THE SERIES C-1
PREFERRED STOCK CERTIFICATE OF DESIGNATION (THE “CONVERSION SHARES”) WILL BE
DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE, AND WILL BE FREE
OF ANY LIENS (OTHER THAN, WITH RESPECT TO ANY INVESTOR, ANY RESTRICTIONS ON
TRANSFER UNDER STATE AND/OR FEDERAL SECURITIES LAWS OR LIENS CREATED BY SUCH
INVESTOR OR UNDER THIS AGREEMENT).  THE CONVERSION SHARES HAVE BEEN DULY
RESERVED FOR ISSUANCE UPON THE CONVERSION OF THE SHARES OF SERIES C-1 PREFERRED
STOCK.  NEITHER THE ISSUANCE AND DELIVERY OF THE SERIES C-1 PREFERRED STOCK NOR
THE ISSUANCE AND DELIVERY OF ANY CONVERSION SHARES IS SUBJECT TO ANY PREEMPTIVE
RIGHT OF ANY STOCKHOLDER OF THE COMPANY OR TO ANY RIGHT OF FIRST REFUSAL OR
OTHER SIMILAR RIGHT IN FAVOR OF ANY PERSON.


3.             REPRESENTATIONS AND WARRANTIES OF THE INVESTORS.  EACH INVESTOR,
SEVERALLY AND NOT JOINTLY, HEREBY REPRESENTS AND WARRANTS TO THE COMPANY THAT:


3.1          AUTHORITY FOR AGREEMENT.  SUCH INVESTOR HAS FULL POWER AND
AUTHORITY AND HAS TAKEN ALL ACTION NECESSARY TO PERMIT IT TO EXECUTE AND DELIVER
THIS AGREEMENT AND THE OTHER DOCUMENTS AND INSTRUMENTS TO BE EXECUTED BY IT
PURSUANT HERETO AND TO CARRY OUT THE TERMS HEREOF AND THEREOF.  THIS AGREEMENT
AND SUCH OTHER DOCUMENTS AND INSTRUMENTS EACH CONSTITUTES A LEGAL, VALID AND
BINDING OBLIGATION OF SUCH INVESTOR, ENFORCEABLE AGAINST SUCH INVESTOR IN
ACCORDANCE WITH ITS TERMS, EXCEPT TO THE EXTENT LIMITED BY APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM AND SIMILAR LAWS OF GENERAL
APPLICATION RELATED TO THE ENFORCEMENT OF CREDITOR’S RIGHTS GENERALLY AND EXCEPT
AS RIGHTS TO INDEMNITY THEREUNDER MAY BY LIMITED BY APPLICABLE FEDERAL
SECURITIES LAWS.


4.             COMPLIANCE WITH SECURITIES LAWS.


4.1          INVESTMENT INTENT OF THE INVESTORS. EACH INVESTOR, SEVERALLY AND
NOT JOINTLY, REPRESENTS AND WARRANTS TO THE COMPANY THAT IT UNDERSTANDS THAT THE
SERIES C-1 PREFERRED STOCK AND THE CONVERSION SHARES (COLLECTIVELY, THE
“SECURITIES”) ARE “RESTRICTED SECURITIES” AND HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT AND SUCH INVESTOR IS ACQUIRING THE SERIES C-1 PREFERRED STOCK IN
THE ORDINARY COURSE OF BUSINESS FOR ITS OWN ACCOUNT, WITH NO PRESENT INTENTION
OF SELLING OR OTHERWISE DISTRIBUTING THE SAME TO THE PUBLIC.


4.2          STATUS OF SERIES C-1 PREFERRED STOCK.  EACH INVESTOR HAS BEEN
INFORMED BY THE COMPANY THAT THE SERIES C-1 PREFERRED STOCK HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OR UNDER ANY STATE SECURITIES LAWS AND ARE
BEING OFFERED AND SOLD IN RELIANCE UPON FEDERAL AND STATE EXEMPTIONS FOR
TRANSACTIONS NOT INVOLVING ANY PUBLIC OFFERING.  EACH INVESTOR REPRESENTS AND
WARRANTS, SEVERALLY AND NOT JOINTLY, THAT IT WILL NOT, DIRECTLY OR INDIRECTLY,
OFFER, SELL OR OTHERWISE DISPOSE OF (OR SOLICIT ANY OFFERS TO BUY, PURCHASE OR
OTHERWISE ACQUIRE) ANY OF THE SECURITIES EXCEPT IN COMPLIANCE WITH THE
SECURITIES ACT, APPLICABLE STATE SECURITIES LAWS AND THE RULES AND REGULATIONS
PROMULGATED THEREUNDER.


4.3          SOPHISTICATION AND FINANCIAL CONDITION OF INVESTORS. EACH INVESTOR
REPRESENTS AND WARRANTS, SEVERALLY AND NOT JOINTLY, TO THE COMPANY THAT IT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN REGULATION D UNDER THE SECURITIES ACT.  EACH
INVESTOR REPRESENTS AND WARRANTS, SEVERALLY AND


--------------------------------------------------------------------------------





NOT JOINTLY, TO THE COMPANY THAT IT CONSIDERS ITSELF TO BE AN EXPERIENCED AND
SOPHISTICATED INVESTOR AND TO HAVE SUCH KNOWLEDGE AND EXPERIENCE IN FINANCIAL
AND BUSINESS MATTERS AS ARE NECESSARY TO EVALUATE THE MERITS AND RISKS OF AN
INVESTMENT IN THE  SERIES C-1 PREFERRED STOCK.  EACH INVESTOR HAS RECEIVED
INFORMATION CONCERNING THE COMPANY, INCLUDING THE COMPANY REPORTS AND THE RISKS
RELATING TO THE COMPANY DESCRIBED IN THE COMPANY’S FORM 10-K FILED DECEMBER 31,
2005 AND THE COMPANY’S QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED MARCH
31, 2006.  THE REPRESENTATIONS SET FORTH IN THE PRECEDING SENTENCE SHALL NOT
AFFECT ANY REPRESENTATION OR WARRANTY IN THIS AGREEMENT OF ANY PARTY HERETO OR
ANY CONDITION TO THE OBLIGATIONS OF THE PARTIES HERETO, NOR SHALL IT AFFECT THE
COMPANY’S INDEMNIFICATION OBLIGATIONS (UNDER ARTICLE IX OF THE SERIES C PURCHASE
AGREEMENT).


4.4  TRANSFER OF SERIES C-1 SHARES AND CONVERSION SHARES.


4.4.1       EACH INVESTOR HAS BEEN INFORMED BY THE COMPANY AND HEREBY AGREES
THAT THE SECURITIES MAY BE TRANSFERRED ONLY (I) PURSUANT TO PUBLIC OFFERINGS
REGISTERED UNDER THE SECURITIES ACT, (II) PURSUANT TO RULE 144 PROMULGATED UNDER
THE SECURITIES ACT (OR ANY SIMILAR RULE THEN IN FORCE), (III) TO AN AFFILIATE OF
THE TRANSFEROR, OR (IV) SUBJECT TO THE CONDITIONS SET FORTH IN SECTION 4.4.2,
PURSUANT TO ANY OTHER LEGALLY-AVAILABLE MEANS OF TRANSFER.


4.4.2       IN CONNECTION WITH ANY TRANSFER OF ANY SECURITIES (OTHER THAN A
TRANSFER DESCRIBED IN SECTION 4.41(I) OR (III)), THE HOLDER OF SUCH SHARES SHALL
DELIVER WRITTEN NOTICE TO THE COMPANY DESCRIBING IN REASONABLE DETAIL THE
PROPOSED TRANSFER, TOGETHER WITH AN OPINION OF COUNSEL (KIRKLAND & ELLIS LLP OR
SUCH OTHER COUNSEL WHICH, TO THE COMPANY’S REASONABLE SATISFACTION, IS
KNOWLEDGEABLE IN SECURITIES LAW MATTERS) TO THE EFFECT THAT SUCH TRANSFER MAY BE
EFFECTED WITHOUT REGISTRATION OF SUCH SHARES UNDER THE SECURITIES ACT.  THE
HOLDER OF THE SECURITIES BEING TRANSFERRED SHALL NOT CONSUMMATE THE TRANSFER
UNTIL (I) THE PROSPECTIVE TRANSFEREE HAS CONFIRMED TO THE COMPANY IN WRITING ITS
AGREEMENT TO BE BOUND BY THE PROVISIONS OF THIS SECTION 4.4.2 OR (II) SUCH
HOLDER SHALL HAVE DELIVERED TO THE COMPANY AN OPINION OF SUCH COUNSEL THAT NO
SUBSEQUENT TRANSFER OF SUCH SECURITIES SHALL REQUIRE REGISTRATION UNDER THE
SECURITIES ACT.  PROMPTLY UPON RECEIPT OF ANY OPINION DESCRIBED IN CLAUSE (II)
OF THE PRECEDING SENTENCE, THE COMPANY SHALL PREPARE AND DELIVER IN CONNECTION
WITH THE CONSUMMATION OF THE PROPOSED TRANSFER, NEW CERTIFICATES FOR THE
SECURITIES BEING TRANSFERRED THAT DO NOT BEAR THE LEGEND SET FORTH IN SECTION
4.4.4.


4.4.3       EXCEPT AS PROVIDED IN SECTION 4.4.2, UNTIL TRANSFERRED PURSUANT TO
SECTION 4.41(I) OR (III), EACH CERTIFICATE EVIDENCING THE OWNERSHIP OF SERIES
C-1 PREFERRED STOCK OR CONVERSION SHARES SHALL BE IMPRINTED WITH A LEGEND
SUBSTANTIALLY IN THE FOLLOWING FORM:


4.4.4       THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY
ISSUED ON AUGUST 17, 2005, 2006 AND HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED OR ANY APPLICABLE STATE SECURITIES LAW. 
THESE SECURITIES MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAW.  THE TRANSFER OF THE SECURITIES


--------------------------------------------------------------------------------





REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO THE CONDITIONS SET FORTH IN THE
SERIES C CONVERTIBLE PREFERRED STOCK AND WARRANT PURCHASE AGREEMENT DATED AS OF
AUGUST 17, 2005 BETWEEN THE ISSUER (THE “COMPANY”) AND THE OTHER PARTIES
THERETO. THE COMPANY RESERVES THE RIGHT TO REFUSE ANY TRANSFER OF SUCH
SECURITIES UNTIL SUCH CONDITIONS HAVE BEEN FULFILLED WITH RESPECT TO SUCH
TRANSFER.  A COPY OF SUCH CONDITIONS SHALL BE FURNISHED WITHOUT CHARGE TO THE
HOLDER HEREOF UPON WRITTEN REQUEST TO THE COMPANY.


5.             CONDITIONS OF OBLIGATIONS OF THE PARTIES.  THE OBLIGATION OF EACH
OF THE PARTIES TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY IS SUBJECT TO
THE EXECUTION AND DELIVERY BY EACH OF THE INVESTORS AND THE COMPANY OF THE
SERIES D PURCHASE AGREEMENT AND THE SERIES D PURCHASE AGREEMENT SHALL BE IN FULL
FORCE AND EFFECT AS OF THE CLOSING.


6.             MISCELLANEOUS.


6.1          NOTICES.  ANY NOTICES PERMITTED OR REQUIRED TO BE MADE UNDER THIS
AGREEMENT SHALL BE IN WRITING AND SHALL BE GIVEN AS FOLLOWS (UNLESS AND UNTIL
CHANGED BY WRITTEN NOTICE):

If to the Company, to:

SoftBrands, Inc.

Two Meridian Crossings

Suite 800

Minneapolis, MN 55423

Attention:  Gregg A. Waldon

Facsimile:  (612) 851-1901

with a copy to:

Dorsey & Whitney LLP

50 South Sixth Street

Suite 1500

Minneapolis, MN 55402

Attention:  Tom Martin, Esq.

Facsimile No.:  (612) 340-7800

If to the Investors, to:

The addresses set forth on Exhibit A hereto

Notices shall be sent in writing and shall be deemed to have been given one day
after being sent by Federal Express or similar reliable overnight courier
service, or when sent by telecopy (with a confirmation copy by overnight courier
service).


6.2          FURTHER ASSURANCES.  THE PARTIES AGREE TO TAKE SUCH OTHER ACTIONS
AND ASSURANCES, AND MAKE, EXECUTE AND DELIVER SUCH OTHER DOCUMENTS, AS MAY BE
REASONABLY NECESSARY IN ORDER TO CONSUMMATE AND COMPLETE THE TRANSACTIONS
CONTEMPLATED HEREBY.


--------------------------------------------------------------------------------





6.3          INTERPRETATION; MISCELLANEOUS.  THIS AGREEMENT (INCLUDING ALL
EXHIBITS HERETO) AND THOSE OTHER AGREEMENTS OF EVEN DATE HEREWITH, CONTAIN THE
COMPLETE AGREEMENT CONCERNING THE SUBJECT MATTER HEREOF, AND SUPERSEDE ANY AND
ALL OTHER AGREEMENTS, UNDERSTANDINGS, AND REPRESENTATIONS BETWEEN THE PARTIES,
WRITTEN OR ORAL, PRIOR TO THE DATE HEREOF. THE HEADINGS IN THIS AGREEMENT ARE
FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONTROL OR AFFECT ITS
INTERPRETATION. NO WAIVER OR MODIFICATION OF THIS AGREEMENT OR OF ANY COVENANT,
CONDITION OR LIMITATION OF THIS AGREEMENT SHALL BE VALID UNLESS MEMORIALIZED IN
A WRITING EXECUTED BY THE PARTY OR PARTIES TO BE CHARGED THEREWITH. NO WAIVER OF
ANY BREACH OF THIS AGREEMENT SHALL CONSTITUTE A WAIVER OF ANY OTHER BREACH. THIS
AGREEMENT SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAW OF THE
STATE OF DELAWARE WITHOUT REGARD TO CONFLICTS OF LAW. THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR HEIRS,
REPRESENTATIVES, SUCCESSORS AND ASSIGNS. NOTHING IN THIS AGREEMENT, EXPRESS OR
IMPLIED, IS INTENDED TO CONFER ON ANY PERSON OTHER THAN THE PARTIES AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS ANY RIGHTS OR REMEDIES UNDER OR BY VIRTUE OF
THIS AGREEMENT. THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS AND SHALL BE
BINDING AND EFFECTIVE UPON EXECUTION BY ALL PARTIES.

*          *          *          *          *          *


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

SOFTBRANDS, INC.

 

 

 

 

 

By:

/s/ GREGG A. WALDON

 

 

Name: Gregg A. Waldon

 

 

Title: CFO

 

 

 

 

 

 

 

CAPITAL RESOURCE PARTNERS IV,
L.P.

 

 

 

 

 

By:

CRP Partners IV, L.L.C.

 

 

Its General Partner

 

 

 

 

 

 

 

By:

/s/ ALEXANDER MCGRATH

 

 

Name: Alexander McGrath

 

 

Title: Managing Member

 

 

 

 

 

 

 

ABRY MEZZANINE PARTNERS IV, L.P.

 

 

 

 

 

By:

ABRY MEZZANINE INVESTORS,
L.P., Its General Partner

 

 

 

 

 

 

 

By:

ABRY MEZZANINE HOLDINGS
LLC, Its General Partner

 

 

 

 

 

 

 

By:

/s/ JOHN HUNT

 

 

Name: John Hunt

 

 

Title: Partner

 


--------------------------------------------------------------------------------




EXHIBIT A

 

Names and Addresses

 

Shares of Series
C Preferred
Stock

 

Shares of Series
C-1 Preferred
Stock

 

ABRY Mezzanine Partners, L.P.
111 Huntington Avenue
30th Floor
Boston, MA  02199
Attention:  John Hunt
Facsimile:       (617) 859-8797

with a copy (which shall not
constitute notice to the Investor)
to:

Kirkland & Ellis LLP
Citigroup Center
153 East 53rd Street
New York, NY  10022
Attention:  Joshua Korff, Esq.
Facsimile:  (212) 446-6460

 

15,000

 

15,000

 

 

 

 

 

 

 

Capital Resource Partners IV, L.P.
c/o Capital Resource Partners
85 Merrimac Street, Suite 200
Boston, Massachusetts 02114
Attention: Robert Ammerman
Facsimile Number: (617) 723-9819

with a copy (which shall not
constitute notice to the Investor)
to:

Choate Hall & Steward LLP
Two International Place
Boston, Massachusetts 02110
Attention:  Andrew E. Taylor, Jr.,
Esq.
Facsimile:  (617) 248-4000

 

3,000

 

3,000

 

 

 

 

 

 

 

TOTAL

 

18,000,000

 

18,000,000

 

 


--------------------------------------------------------------------------------